Title: To George Washington from William Irvine, 27 June 1781
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Philadelphia June 27th 1781
                        
                        When I wrote your Excellency the 16th instant I had small hope of any effectual measures being adopted for
                            filling the Line—and was that day leaving Town on my proposed Volunteer scheme—when, I received a message from sundry
                            numbers of Assembly requesting me to wait a few days, as there was a prospect of the Recruiting bill being amended—I have
                            the honour to enclose the Law, which I hope will produce a number of men—I think it more essential for me to pay attention
                            to this business than the—Volunteers which is at best a poor alternative except in cases of
                            extremity.
                        As Genl St Clair talks of going to Head Quarters in a few days—he will inform your Excellency of our measures
                            & expectations. I have the honour to be Sir your Excellencys Most Obedient, and Most Humble Servant
                        
                            Wm Irvine
                        
                    